J-S09013-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


                       v.

DANIEL ALFREDO NEGRON-ROSARIO

                            Appellant               No. 830 MDA 2015


           Appeal from the Judgment of Sentence January 20, 2015
            In the Court of Common Pleas of Cumberland County
             Criminal Division at No(s): CP-21-CR-0000739-2014


BEFORE: PANELLA, J., LAZARUS, J., and JENKINS, J.

MEMORANDUM BY PANELLA, J.                            FILED APRIL 26, 2016

        Appellant, Daniel Alfredo Negron-Rosario, appeals from the judgment

of sentence entered by the Honorable Kevin A. Hess, Cumberland County

Court of Common Pleas. We affirm.

        Following a jury trial, Negron-Rosario was convicted of recklessly

endangering another person (REAP), two counts of aggravated assault,

criminal attempt to criminal homicide, and assault of a law enforcement

officer in the first degree.1 Thereafter, the trial court imposed an aggregate

sentence of 20 to 40 years’ imprisonment, consisting of 6 to 24 months for

REAP, 2 to 4 years of consecutive imprisonment for aggravated assault, 3 to

10 years of concurrent imprisonment for aggravated assault, 8 to 20 years

____________________________________________


1
    18 Pa.C.S.A. § 2702.1(a).
J-S09013-16



of concurrent imprisonment for attempt to commit criminal homicide, and 20

to 40 years of concurrent imprisonment for assault of a law enforcement

officer in the first degree.2 Negron-Rosario subsequently filed a motion to

reconsider sentence, which the trial court denied. This timely appeal

followed.

       In his sole issue on appeal, Negron-Rosario contends that the trial

court erred when it imposed the 20-year mandatory minimum sentence for

his assault of a law enforcement officer in the first degree conviction.

Specifically,   Negron-Rosario       argues    that   his   “constitutional   right   to

procedural due process was violated when the Commonwealth did not

provide notice of the mandatory that he was sentenced pursuant to.”

Appellant’s Brief, at 9. In his brief, Negron-Rosario acknowledges that

section 9719.1 is void of a notice requirement. See id., at 12. Nevertheless,

Negron-Rosario argues that “this Court should find that all mandatory

minimums require reasonable notice, even if not required by statute, and

even if they do not require the Commonwealth to prove additional elements

that create aggravated crimes.” Id.

       Negron-Rosario asserts that his due process rights were violated;

however, he provides nothing in support of this contention. We find this


____________________________________________


2
  The trial court sentenced Negron-Rosario pursuant to 42 Pa.C.S.A. §
9719.1, which requires a mandatory 20-year minimum sentence for
convictions for assault of a law enforcement officer in the first degree.



                                           -2-
J-S09013-16



woefully undeveloped claim waived. See Commonwealth v. Clayton, 816
A.2d 217, 221 (Pa. 2002).

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/2016




                                 -3-